Citation Nr: 0939605	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 
1970 to April 1973.  He had a tour in Vietnam from March 1971 
to January 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied the Veteran's petition to reopen his previously denied 
claim for service connection for an acquired psychiatric 
disorder, inclusive of anxiety, PTSD, and bipolar affective 
disorder.

In October 2008 the Board determined the Veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for PTSD, specifically.  However, after 
determining instead that he had submitted new and material 
evidence to reopen his claim for an acquired psychiatric 
disorder other than PTSD, the Board remanded this claim to 
the RO via the Appeals Management Center (AMC) for further 
development and consideration.  This additional development 
included scheduling him for a VA psychiatric examination for 
a medical nexus opinion indicating whether it is at least as 
likely as not (i.e., 50 percent or more probable) that his 
psychiatric disorder other than PTSD had its onset during his 
military service or is otherwise related to his service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d); and 38 C.F.R. § 3.159(c)(4).  He had this 
examination in January 2009, and the examiner commented 
further in April 2009, responding to the questions that had 
been posed.  So the AMC substantially complied with the 
Board's remand directives in further developing the claim.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).

In August 2009, the Veteran submitted additional argument and 
evidence to his representative, who, in turn, submitted this 
additional evidence to the Board in September 2009.  They did 
not waive their right to have the RO initially consider this 
additional evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2009).  
Since, however, the Board is granting the claim, regardless, 
this is inconsequential.  38 C.F.R. § 20.1102 (harmless 
error).


FINDING OF FACT

There is competent medical evidence, including opinions from 
June 2002 and January  2009 VA compensation examinations, 
indicating it is at least as likely as not the Veteran's 
current psychiatric disorder (diagnosed alternately as either 
bipolar affective disorder and/or anxiety disorder) is 
related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, this psychiatric 
disorder was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran first filed his claim for service connection for 
a psychiatric disorder in 1997, which was denied in 1999.  In 
December 2001 he filed a petition to reopen his claim.  And 
in October 2008 the Board reopened his claim and remanded it 
for another VA compensation examination and medical nexus 
opinion.  Based on the opinion obtained from that 
examination, and the other evidence of record, 
service connection is warranted.  

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In his several written statements, the Veteran claims that he 
suffers from depression and anxiety dating back to his 
military service, and especially his tour in Vietnam.  He 
states that he began consuming alcohol excessively while in 
Vietnam to dampen down his fears of dying and his distress 
over being away from his wife and child.  He says he 
experienced racing thoughts and insomnia during his overseas 
tour and slept only two hours a night.  After his return from 
Vietnam and the dissolution of his first marriage, he was so 
depressed that he went AWOL for 40 days.  He continued to 
drink heavily throughout the remainder of his military 
service and after service, incurring several driving-under-
the-influence (DUI) convictions.  Eventually, he was forced 
to attend inpatient alcohol treatment in 1984.  His second 
and third marriages dissolved during that time.  Eventually, 
though, with the support of his fourth wife, he sought and 
obtained psychiatric treatment for his ongoing problems and 
has since been prescribed psychotropic medications to treat 
his symptoms, with some relief.

The Veteran's service treatment records (STRs) do not 
indicate that he received treatment for psychiatric problems 
while on active duty.  At his induction physical examination, 
he indicated that he had experienced depression and excessive 
worry in the past and that he had a family history of mental 
illness.  He was cleared for induction, nonetheless, and no 
further psychological evaluation was performed.

Although the STRs do not show the Veteran was diagnosed with 
a chronic psychiatric disorder in service, his reports of 
psychiatric symptoms are corroborated by his March 1972 AWOL.  
His personnel records indicate he was AWOL for 40 days after 
returning from Vietnam.  Additionally, the standard of 
proving an in-service injury is lower for those who served in 
combat areas.  If the record confirms a Veteran engaged in 
combat against enemy forces, and the type of injuries he 
alleges are consistent with the circumstances of that 
service, the Board must effectively presume that the 
incidents in question occurred.  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d).  See also Collette v. Brown, 82 
F.3d 389 (1996).  And, as will be explained, there also is 
additional medical and other evidence since service showing 
the symptoms he experienced in service were the initial 
manifestation of his current, and now chronic, acquired 
psychiatric disorder.  38 C.F.R. § 3.303(b) and (d).

The Veteran's private medical records indicate he was 
hospitalized for alcohol dependence in May 1984.  He reported 
experiencing dizziness, headaches and anxiety.  The diagnosis 
was primary alcoholism with a tendency for psychothymic mood 
swings and avoidant personality.  These records show he 
continued to experience some psychiatric-related symptoms, 
including anxiety.

Other, more recent, records show ongoing psychiatric 
treatment from October 1993 through June 1994, although these 
records merely consist of billing invoices that do not list a 
specific diagnosis.  That notwithstanding, other even more 
recent records starting in May 1999 list diagnoses of anxiety 
disorder and bipolar affective disorder.  These records also 
mention the various psychiatric medications the Veteran had 
been prescribed to treat his mental illness, with varying 
success.  

A June 2002 VA psychiatric evaluation diagnosed the Veteran 
as having bipolar affective disorder with significant anxiety 
component and assigned a Global Assessment of Functioning 
(GAF) score of 60.  A GAF score is a scaled rating reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
The evaluator opined that the Veteran's bipolar affective 
disorder more likely than not first appeared while he was in 
the service and/or was aggravated by his experiences in the 
service.  In an addendum to the report, this evaluator added 
that his opinion that the Veteran's condition was service-
related was based on the Veteran's history because a full 
battery of psychological tests was not performed on him in 
Vietnam when he first began experiencing symptoms.

A January 2009 VA psychiatric evaluation diagnosed the 
Veteran as having anxiety disorder, not otherwise specified, 
and assigned a GAF score of 60.  This evaluator stated that 
it was at least as likely as not that the Veteran's anxiety 
disorder had its onset in service.  In an April 2009 addendum 
the evaluator added that, although her opinion was based in 
large part on the Veteran's reported history, she also had 
extensively reviewed his claims file for his pertinent 
treatment and diagnoses and believed her opinion to be 
consistent with those records.

Since the examiner based her opinion on a thorough review of 
the record, the Board finds that her opinion constitutes 
compelling evidence in support of the claim for service 
connection.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position).

These VA opinions support the Veteran's proposition that his 
psychiatric disorder was incurred in service, although these 
opinions rely to a certain extent on his 
self-reported history, which generally is insufficient to 
grant service connection.  See, e.g., LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) ["a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional"].  But the Court in LeShore indicated this 
holding was only true when the informational evidence 
recorded by the medical examiner (concerning the purported 
history of the condition at issue) was unenhanced by any 
additional medical comment by the examiner, in other words, 
only true when the examiner did not actually ratify this 
purported history.  Id., at 409.  Here, though, this is not 
the case.  

Unlike the situation in LeShore, the VA psychologists who 
evaluated the Veteran in June 2002 and January 2009 
independently reviewed the claims file for the pertinent 
medical and other history, before providing their opinions.  
So while citing the Veteran's self-reported history as a 
partial basis of their opinions, that history was by no means 
the sole basis of their opinions because the VA examiners 
also reviewed the relevant evidence (historical records), 
themselves.  Moreover, the Board may not disregard a medical 
opinion solely on the rationale that it was based on a 
history given by the Veteran, unless the Board shows the 
Veteran's 
self-reported history is not credible.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 
Vet. App.  427, 432-33 (2006); and 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).



So, in light of the Veteran's statements of psychiatric 
symptoms during service, the corroborating evidence of his 
40-days of AWOL upon returning from Vietnam, his statements 
that he continued to suffer from anxiety after service and 
did not seek psychiatric treatment until the early 1990's 
because he was self-medicating with alcohol during the 
intervening period, and the VA psychologists' opinions that 
it is as likely as not that his acquired psychiatric disorder 
was incurred in service, the evidence is at least in relative 
equipoise, i.e., about evenly balanced for and against his 
claim, on this determinative issue of causation.  And, in 
these situations, he is given the benefit of the doubt.  
38 C.F.R. § 3.102.  Consequently, resolving all reasonable 
doubt in his favor, the Board finds that his psychiatric 
disorder is related to his military service.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue).

Given the favorable outcome of this appeal, there is no need 
to discuss whether VA has satisfied its duties to notify and 
assist pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100, et seq.


ORDER


The claim for service connection for an acquired psychiatric 
disorder is granted.



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


